Haralson, J.
The defendant moved to quash the venire, because the court ordered one special venire of 50 jurors for the trial of several distinct and capital felonies, including the one against defendant; and because, when this case was called and put upon trial, the names of several of the special venire on the regular panel for the week, as drawn and called, were engaged in the trial of another cause set for trial on that day, and the defendant, against his objection, was required to proceed and select a jury from the remaining jurors without reference to those engaged in the trial of the other case.
*7If the special Act of the Legislature for Tuscaloosa county, touching the drawing and empanelling of juries in capital cases in the Law and Equity court of that county, is not unconstitutional, as it is contended by the defendant it is, the motions were without merit and properly overruled, since the proceedings had were in accordance with that statute.' — Acts of 1893, p. 309; Rembo v. State, 134 Ala. 71; Dorsey v. State, 107 Ala. 157.
Section. 6 of the Act “To establish the Tuscaloosa county Law and Equity court,” (Acts 1836-7 p. 262, provides, “That, in the absence of any special jury law for the county of Tuscaloosa, the grand and petit juries for said court shall be drawn and empanelled and sworn in the same manner as is or may be hereafter provided by law in.respect to grand and petit juries in the circuit courts of the State. But in case of a. special jury case for Tuscaloosa county, the jurors for said court shall be drawn, summoned and empanelled and selected in the manner provided in such special .law for said county, provided, however, that the judge of said court may order jurors to be drawn, summoned, empanelled and selected at any time and for any number of days, whenever in the discretion of such judge the public good may so require.” This was certainly a local law, and juries were to be drawn and empanelled under it. The fact that it adopted some of tire provisions of the general law, providing that such provisions should be applicable unless and until a special jury law for the county should provide otherwise, did not operate to make it any the less a local laAv. It was local, intended to be such and not otherwise. If not, there Avas no necessity for the enactment. By Act of Oct. 1, 1903, (Local Acts 1903, 309) this original act was amended in several distinct, separate provisions, including said Sec. 6 of the original law, which was reenacted in terms as it originally existed, with the fol-1 owing proviso added, which constituted the only amendment of it, “Provided, that for the trial of all capital cases, set for any one Aveek, only one special venire, shall be summoned, for the trial of all such capital cases.” The general laAv was different from this, requiring a special venire for each capital case. The relief sought by this *8amendment could not be obtained under any general law tlien existing, or the local law as stated would have been unnecessary. It in no sense, therefore, offends that provision of the Constitution, (§ 105), which prohibits the Legislature from enacting any special or local law by the partial repeal of a general law. The statute is a local one, amendatory of a local, and not of a general law.
The notice as printed in the Senate Journal, p. 931, is, “Notice is hereby given, that a bill will be introduced in the Legislature of Alabama, when it convenes in September, to amend an Act to establish the Tuscaloosa county Law and Equity Court, by amending Section 6, so that only one special venire shall be summoned in one week for the trial of capital cases, by repealing Section 28 as amended by Act approved 15th of February, 1899, so that capital cases can be tried at any time after indictment found; by .amending section thirty as amended by Act approved Dec. 13, 1900, so as to limit assistant solicitor’s feos to be expended for the employment of assistant counsel to $1,COO.OO per annum, and section 25, so as to provide for the'appointment of a solicitor for said court by the Governor; also to further amend said Act by adding Section 36, prohibiting justices of the peace from issuing warrants returnable to said court unless the same have been approved by the judge or solicitor of said court. Also to amend Section 27 of said Act so as to fix the salary of the judge 'of said court at f.2,500.90 per annum. To amend Section 3 of said Act so as to provide that the clerk of said Court shall be entitled to same commissions for collection of solicitor’s fees in said Court as clerks of circuit courts in the State are now entitled to receive.”
Each of these enactments to the various sections, of the original Act is separate and distinct, as is urged, from the others, — no one of them being dependent, in any manner, upon that which precedes or follows. Section 6, which contains the alleged obnoxious provisions in respect to' having, one venire for several capital cases set for the same week, is entirely independent of any other of the six amendments that íoUoav. If the notice of the other amendments is invalid, so as to subject them to *9constitutional infirmity, — a question we deem it unnecessary, however, to consider, — the fullness and completeness of the notice as to this particular amendment, under the constitutional requirement, (§ 105) cannot he and is not questioned. All other amendments may he rejected, and Ave have left the one Ave consider complete within itself and capable of enforcement. The error insisted'on is, therefore, not available.
There is no error in the parts of the oral charge of the court, designated as 1 and 2. — Long v. Stale, 84 Ala. 1; Cleveland, v. State, 86 Ala. 9. Nor was there error in that part of the oral charge designated as 3. — Fields v. State, 47 Ala. 603, DeArman v. State, 71 Ala. 352.
The fourth part of the charge Avas Avithout fault. The question of burden of proof Avas not referred to, and altogether it was a charge favorable to defendant. — Naugher v. State, 105 Ala. 29; Lewis v. State, 120 Ala. 341; Holmes v. State, 100 Ala. 80.
The 5th part of the oral charge was too favorable to defendant. In order to set up self-defense, the defendant is required to be Avholly, and nct'merely reasonably, without fault. — Crawford v. State, 112 Ala. 28.
We have examined the charges given for the State, and under our former holdings, find no reversible error in them.
Charges 1 and 2, refused to defendant, each ignores freedom from fault in bringing on the difficulty.
There Avas no error in permitting the jury to take Avith them on retirement, the Avritten charge of the court, which was requested by defendant to be reduced to Avriting.
Affirmed.
Tyson, Doavdell, Simpson and Anderson, J. J. concurring.
McClellan, C. J., and Denson, J., dissenting as to the conclusion on the constitutional question.